Exhibit 10.27
(DEG LOGO) [w74405w7440505.gif]
DEG • Postfach 10 09 61 • 50449 Köln

              Thomasine Calow
 
  Our ref.:   / CAL
Chindex China Healthcare
      1051965 / 76313
Finance LLC
  Extension:   0221 4986 1798
Lawrence Pemble
  Fax:   0221 4986 1198
Chindex International, Inc.
  E-mail:   CAL@deginvest.de
Bethesda,
  Date:   14.05.2009
4340 East West Highway, Suite 1100
       
20814 MARYLAND
       
VEREINIGTE STAATEN VON AMERIKA
       
 
       
By Facsimile: +1 301 215 7719
       

Chindex China Healthcare Finance LLC — Loan Agreement dated 08.01.2008 — Request
for extension of first Disbursement
Dear Mr. Pemble,
1. Reference is made to the Loan Agreement dated February 8, 2008 (“the “Loan
Agreement”), by and among Chindex China Healthcare Finance LLC (the “Company”)
and DEG. Capitalized terms are not defined in this letter and shall have the
same meaning accorded to them in the Loan Agreement.
2. Contingent on IFC’s extension of Disbursement deadline as detailed in
Amandatory Letter No. 1, dated February 5, 2009, becoming effective, the parties
hereby agree to extend the deadline for first Disbursement referred to in
Section 2.12.(a)(i) of the Loan Agreement until July 1, 2010 and to amend the
Loan Agreement as set forth below.
3. Section 2.12.(a)(i) is hereby amended as follows:
2.12(a)(i) if the first Disbursement to such Onshore Borrower has not been made
by July 1, 2010, or such other later date as DEG and Chindex agree;
For the avoidance of doubt this amendment shall be limited as specified and
shall not constitute a novation or modification of any of the other provisions
of the Loan Agreement which shall continue in full force and effect except as
provided in this Amendment and this Amendment shall constitute an integral and
complementary part of the Loan Agreement for all legal purposes and effects.
4. The above extension of Disbursement shall not be understood as an acceptance
by DEG of the changes regarding the projects as communicated to date. If the
future loan agreements with the Onshore Borrowers were to be finalized today,
the interest margin in particular would be considerably higher than determined
in the existing Loan Agreement. Other
(BOTTOM PART OF LETTER HEAD) [w74405w7440506.gif]

 



--------------------------------------------------------------------------------



 



(DEG LOGO) [w74405w7440505.gif]
 - 2 -
terms and conditions of these loan agreements may also be subject to change
depending on the outcome of further analysis.
5. Please acknowledge your agreement and acceptance of the foregoing by
countersigning the enclosed duplicate of this Letter in the space provided below
and returning one executed original to DEG

     
Yours sincerely,
   
 
   
DEG — Deutsche Investitions- und
Entwicklungsgesellschaft mbH
   
-s- Hubertus Graf Plettenberg [w74405w7440507.gif]
Hubertus Graf Plettenberg
  -s- Thomasine Calow [w74405w7440508.gif]
Thomasine Calow
 
    Amendment accepted and agreed for on behalf of the Company:
Chindex China Healthcare Finance, LLC

         
By:
  /s/ Lawrence Pemble    
 
 
 
   
Name:
  Lawrence Pemble    
 
 
 
   
Title:
  EVP/CFO    
 
 
 
   
 
  May 27, 2009    

 